NO. 07-07-0445-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                    MARCH 4, 2008

                         ______________________________


                             TROY LOCKE, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                 NO. B17260-0706; HONORABLE ED SELF, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Pending before this Court is Troy Locke’s Motion to Dismiss Appeal in which he

represents he wishes to withdraw his notice of appeal and dismiss the appeal. As required

by Rule 42.2(a) of the Texas Rules of Appellate Procedure, the motion is signed by

Appellant and his attorney. No decision of this Court having been delivered, the motion
is granted and the appeal is dismissed. No motion for rehearing will be entertained and

our mandate will issue forthwith.


      Accordingly, the appeal is dismissed.




                                              Patrick A. Pirtle
                                                  Justice


Do not publish.




                                          2